UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2065


ZONG MING ZHU,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 12, 2012                Decided:   January 24, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Zong Ming Zhu, Petitioner Pro Se.   Kiley L. Kane, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zong Ming Zhu, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s order denying his applications for asylum,

withholding         of    removal       and    withholding           under       the    Convention

Against Torture (“CAT”).                We deny the petition for review.

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                     8 U.S.C.

§    1158(a)     (2006).          The    INA     defines        a    refugee       as    a   person

unwilling      or     unable      to    return       to   his       or   her     native      country

“because of persecution or a well-founded fear of persecution on

account     of        race,    religion,         nationality,                 membership      in   a

particular       social       group,      or     political           opinion.”          8    U.S.C.

§ 1101(a)(42)(A) (2006).                 “Persecution involves the infliction

or   threat      of      death,    torture,       or      injury         to    one’s    person     or

freedom, on account of one of the enumerated grounds[.]”                                       Qiao

Hua Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (internal

quotation marks omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8       C.F.R.    §    1208.13(a)        (2011),         and     can   establish

refugee status based on past persecution in his native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1).

                                                 2
“An applicant who demonstrates that he was the subject of past

persecution       is     presumed    to        have       a    well-founded           fear     of

persecution.”       Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

            Without       regard    to    past          persecution,        an       alien   can

establish    a    well-founded       fear      of       persecution       on     a    protected

ground.     Id. at 187.           The well-founded fear standard contains

both a subjective and an objective component.                               The objective

element   requires       a     showing    of       specific,        concrete      facts      that

would lead a reasonable person in like circumstances to fear

persecution.       Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).          “The subjective component can be met through

the    presentation       of    candid,     credible,          and    sincere         testimony

demonstrating a genuine fear of persecution . . . [It] must have

some basis in the reality of the circumstances and be validated

with   specific,       concrete     facts      .    .    .    and    it   cannot       be    mere

irrational       apprehension[.]”           Qiao        Hua    Li, 405 F.3d     at   176

(internal quotation marks, brackets and citations omitted).

            A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,      contradictory       evidence,           and    inherently           improbable

testimony[.]”          Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

                                               3
2006) (internal quotation marks omitted).                         This court accords

broad, though not unlimited, deference to credibility findings

supported by substantial evidence.                 Camara v. Ashcroft, 378 F.3d
361, 367 (4th Cir. 2004).

           The    REAL    ID   Act    of    2005      amended     the   law     regarding

credibility      determinations        for      applications        for       asylum    and

withholding of removal filed after May 11, 2005, as is the case

here.   Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including:

     the   demeanor,  candor,  or   responsiveness  of  the
     applicant or witness, the inherent plausibility of the
     applicant’s or witness’s account, the consistency
     between the applicant’s or witness’s written and oral
     statements (whenever made and whether or not under
     oath, and considering the circumstances under which
     the statements were made), the internal consistency of
     each   such   statement,  the   consistency   of  such
     statements with other evidence of record . . . and any
     inaccuracies or falsehoods in such statements, without
     regard to whether an inconsistency, inaccuracy, or
     falsehood goes to the heart of the applicant’s
     claim[.]

8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

           A    determination        regarding        eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence   on     the     record     considered         as   a     whole.        INS     v.

Elias-Zacarias,     502 U.S. 478,      481    (1992).          Administrative

findings   of     fact,     including          findings      on    credibility,         are

conclusive unless any reasonable adjudicator would be compelled

to decide to the contrary.                 8 U.S.C. § 1252(b)(4)(B) (2006).

                                           4
This court will reverse the Board only if “the evidence . . .

presented was so compelling that no reasonable factfinder could

fail      to   find    the     requisite         fear    of   persecution.”          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

               We conclude that the adverse credibility finding is

supported by substantial evidence.                       The record shows that the

authenticity          of     some    of    Zhu’s        documents    was    called     into

question.       The record also shows that Zhu was non-responsive to

several questions.             We also conclude that substantial evidence

supports the finding that even if Zhu was credible, he did not

show that he was the victim of past persecution.                               “Persecution

is   an    extreme         concept   that       does    not   include    every     sort   of

treatment that our society regards as offensive.”                           Qiao Hua Li,
405 F.3d at 177.             Brief detentions and repeated interrogations,

even those occurring over a substantial period of time, do not

necessarily amount to persecution.                       Id.; see also Kondakova v.

Ashcroft,      383 F.3d 792,      797    (8th     Cir.   2004)     (finding    that

“[m]inor       beatings       and    brief       detentions”        do   not     constitute

persecution).          In addition, we find no error with the finding

that Zhu did not establish a well-founded fear of persecution.

Accordingly, the record does not compel us to reach a different

conclusion.



                                                 5
           We   also   conclude    that       substantial     evidence    supports

the finding that Zhu did not establish eligibility for relief

under the CAT.

           Accordingly,    we     deny       the   petition   for     review.      We

dispense   with   oral    argument       because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                         6